Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tomeba et al. (US 2021/0045076).

Regarding claim 1, Tomeba discloses 
A method of performing radio link monitoring (RLM) by a user equipment (UE) configured with a plurality of carriers in a wireless communication system (¶ [0028]: A communication system according to the present embodiment includes a base station apparatus (... component carriers ...); ¶ [0123]: the measuring unit 205 performs various measurements such as a CSI measurement, a Radio Resource Management (RRM) measurement, a Radio Link Monitoring (RLM) measurement, and the like, and obtains the CSI/RSRP/RSRQ/RSSI, and the like), the method comprising:
receiving a reference signal via one carrier of the plurality of carriers (¶ [0200]: Note that a value that the base station apparatus can configure to the SSB window can be configured by using a frequency band (carrier frequency) in which the base station apparatus transmits the SSB; ¶ [0028]: A communication system according to the present embodiment includes a base station apparatus (... component carriers ...);
measuring a radio link quality (¶ [0123]: the measuring unit 205 performs various measurements such as a CSI measurement, a Radio Resource Management (RRM) measurement, a Radio Link Monitoring (RLM) measurement, and the like, and obtains the CSI/RSRP/RSRQ/RSSI, and the like) of the one carrier based on the reference signal (¶ [0197]: in a case that the length of the SSB window is greater than or equal to 5 ms, and in a case that the subcarrier spacing is 15 kHz or 30 kHz, L=4 is obtained in a case that the carrier frequency is less than or equal to 3 GHz, and L=8 is obtained in a case that the carrier frequency is greater than 3 GHz and less than or equal to 6 GHz. Furthermore, in a case that the length of the SSB window is greater than or equal to 5 ms, in a case that the subcarrier spacing is 120 kHz or 240 kHz, and in a case that the carrier frequency is greater than 6 GHz, L=64 is obtained); and
determining whether it is possible to perform wireless communication via the plurality of carriers, based on measurement of the radio link quality (¶ [0028]: A communication system according to the present embodiment includes a base station apparatus (... component carriers ...); ¶ [0147]: In the case of the periodic report, the terminal apparatus periodically measures the synchronization signal or the RSRP/RSRQ by the CSI-RS and reports the result).
Regarding claim 7 referring to claim 1, Tomeba discloses An apparatus for performing radio link monitoring (RLM) in a wireless communication system (¶ [0123]: the measuring unit 205 performs various measurements such as a CSI measurement, a Radio Resource Management (RRM) measurement, a Radio Link Monitoring (RLM) measurement, and the like, and obtains the CSI/RSRP/RSRQ/RSSI, and the like), the apparatus comprising: at least one memory operably connected to the at least one processor and configured to store instructions that, when executed, cause the at least one processor to perform operations comprising: ... (Fig. 3, ¶ [0217], [0218]).
Regarding claim 13 referring to claim 1, Tomeba discloses A user equipment (UE) for performing radio link monitoring (RLM) in a wireless communication system (¶ [0123]: the measuring unit 205 performs various measurements such as a CSI measurement, a Radio Resource Management (RRM) measurement, a Radio Link Monitoring (RLM) measurement, and the like, and obtains the CSI/RSRP/RSRQ/RSSI, and the like) , the UE comprising: at least one transceiver; at least one processor; and  at least one memory operably connected to the at least one processor and configured to store instructions that, when executed, cause the at least one processor to perform operations comprising: ... (Fig. 3, ¶ [0217], [0218]).

Regarding claims 2 and 8, Tomeba discloses 
wherein the reference signal is a synchronization signal block (SSB) (¶ [0200]: Note that a value that the base station apparatus can configure to the SSB window can be configured by using a frequency band (carrier frequency) in which the base station apparatus transmits the SSB).

Regarding claims 3 and 9, Tomeba discloses 
wherein the one carrier has a lower frequency band (¶ [0197]: in a case that the length of the SSB window is greater than or equal to 5 ms, and in a case that the subcarrier spacing is 15 kHz or 30 kHz, L=4 is obtained in a case that the carrier frequency is less than or equal to 3 GHz, and L=8 is obtained in a case that the carrier frequency is greater than 3 GHz and less than or equal to 6 GHz. Furthermore, in a case that the length of the SSB window is greater than or equal to 5 ms, in a case that the subcarrier spacing is 120 kHz or 240 kHz, and in a case that the carrier frequency is greater than 6 GHz, L=64 is obtained) than remaining carriers (¶ [0028]: A communication system according to the present embodiment includes a base station apparatus (... component carriers ...)) except for the one carrier (¶ [0197]: in a case that the length of the SSB window is greater than or equal to 5 ms, and in a case that the subcarrier spacing is 15 kHz or 30 kHz, L=4 is obtained in a case that the carrier frequency is less than or equal to 3 GHz, and L=8 is obtained in a case that the carrier frequency is greater than 3 GHz and less than or equal to 6 GHz. Furthermore, in a case that the length of the SSB window is greater than or equal to 5 ms, in a case that the subcarrier spacing is 120 kHz or 240 kHz, and in a case that the carrier frequency is greater than 6 GHz, L=64 is obtained) among the plurality of carriers (¶ [0028]: A communication system according to the present embodiment includes a base station apparatus (... component carriers ...).

Regarding claims 4 and 10, Tomeba discloses 
wherein the determination comprises, based on that it is determined that it is possible to perform wireless communication  (¶ [0147]: In the case of the periodic report, the terminal apparatus periodically measures the synchronization signal or the RSRP/RSRQ by the CSI-RS and reports the result) in the one carrier (¶ [0197]: in a case that the length of the SSB window is greater than or equal to 5 ms, and in a case that the subcarrier spacing is 15 kHz or 30 kHz, L=4 is obtained in a case that the carrier frequency is less than or equal to 3 GHz, and L=8 is obtained in a case that the carrier frequency is greater than 3 GHz and less than or equal to 6 GHz. Furthermore, in a case that the length of the SSB window is greater than or equal to 5 ms, in a case that the subcarrier spacing is 120 kHz or 240 kHz, and in a case that the carrier frequency is greater than 6 GHz, L=64 is obtained), based on the measurement (¶ [0123]: the measuring unit 205 performs various measurements such as a CSI measurement, a Radio Resource Management (RRM) measurement, a Radio Link Monitoring (RLM) measurement, and the like, and obtains the CSI/RSRP/RSRQ/RSSI, and the like), determining that it is possible to perform  wireless communication (¶ [0147]: In the case of the periodic report, the terminal apparatus periodically measures the synchronization signal or the RSRP/RSRQ by the CSI-RS and reports the result) via all of the plurality of carriers (¶ [0028]: A communication system according to the present embodiment includes a base station apparatus (... component carriers ...)).

Regarding claims 5 and 11, Tomeba discloses 
further comprising, based on that it is determined that it is possible to perform wireless communication (¶ [0147]: In the case of the periodic report, the terminal apparatus periodically measures the synchronization signal or the RSRP/RSRQ by the CSI-RS and reports the result) via the plurality of carriers (¶ [0028]: A communication system according to the present embodiment includes a base station apparatus (... component carriers ...)), transmitting data (¶ [0147]: In the case of the periodic report, the terminal apparatus periodically measures the synchronization signal or the RSRP/RSRQ by the CSI-RS and reports the result) via a carrier having a higher frequency band (¶ [0197]: in a case that the length of the SSB window is greater than or equal to 5 ms, and in a case that the subcarrier spacing is 15 kHz or 30 kHz, L=4 is obtained in a case that the carrier frequency is less than or equal to 3 GHz, and L=8 is obtained in a case that the carrier frequency is greater than 3 GHz and less than or equal to 6 GHz. Furthermore, in a case that the length of the SSB window is greater than or equal to 5 ms, in a case that the subcarrier spacing is 120 kHz or 240 kHz, and in a case that the carrier frequency is greater than 6 GHz, L=64 is obtained) than the one carrier (¶ [0197]: in a case that the length of the SSB window is greater than or equal to 5 ms, and in a case that the subcarrier spacing is 15 kHz or 30 kHz, L=4 is obtained in a case that the carrier frequency is less than or equal to 3 GHz, and L=8 is obtained in a case that the carrier frequency is greater than 3 GHz and less than or equal to 6 GHz. Furthermore, in a case that the length of the SSB window is greater than or equal to 5 ms, in a case that the subcarrier spacing is 120 kHz or 240 kHz, and in a case that the carrier frequency is greater than 6 GHz, L=64 is obtained) among the plurality of carriers (¶ [0028]: A communication system according to the present embodiment includes a base station apparatus (... component carriers ...)).

Regarding claims 6 and 12, Tomeba discloses 
wherein the UE is communicable with at least one of another UE, a network, a base station, or an autonomous driving vehicle (¶ [0028]: A communication system according to the present embodiment includes a base station apparatus (... component carriers ...); ¶ [0147]: In the case of the periodic report, the terminal apparatus periodically measures the synchronization signal or the RSRP/RSRQ by the CSI-RS and reports the result).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
3GPP TS 38.213 v15.2.0 (2018-06) discloses “For a half frame with SS/PBCH blocks, the first symbol indexes for candidate SS/PBCH blocks are determined according to the subcarrier spacing of SS/PBCH blocks as follows, where index 0 corresponds to the first symbol of the first slot in a half-frame ... For carrier frequencies larger than 3 GHz and smaller than or equal to 6 GHz, n=0, 1, 2, 3 ... For carrier frequencies larger than 3 GHz and smaller than or equal to 6 GHz, n=0, 1 ... For carrier frequencies larger than 3 GHz and smaller than or equal to 6 GHz, n=0, 1, 2, 3 ... For carrier frequencies larger than 6 GHz, n=0, 1, 2, 3, 5, 6, 7, 8, 10, 11, 12, 13, 15, 16, 17, 18 ... For carrier frequencies larger than 6 GHz, n=0, 1, 2, 3, 5, 6, 7, 8” (page 9 section 4.1) and “Radio link monitoring” (page 12 section 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466